 1   Pierce Bainbridge Beck Price & Hecht LLP
     John M. Pierce (SBN 250443)
 2   jpierce@piercebainbridge.com
     600 Wilshire Boulevard, Suite 500
 3   Los Angeles, California 90017
 4   (213) 262-9333

 5   David L. Hecht (pro hac vice)
     dhecht@piercebainbridge.com
 6   20 West 23rd St Fifth Floor
     New York, NY 10010
 7   (212) 484-9866
 8
     Attorneys for Plaintiff
 9

10                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
11

12
     Social Technologies LLC,                         Case No. CV 18-05945-VC
13
                     Plaintiff,                       DECLARATION OF SAMUEL BONET
14                                                    IN SUPPORT OF PLAINTIFF’S
             v.                                       OPPOSITION TO CHRISTOPHER
15
                                                      ANTHONY’S MOTION TO
     Apple Inc.                                       INTERVENE
16

17                   Defendant.

18

19
     I, Samuel Bonet, pursuant to 28 U.S.C. § 1746, hereby declares as follows:
20
            1.      I am the co-founder and president of Social Technologies LLC (“Social Tech”). I am
21
     duly authorized to make this declaration which I submit based on my personal knowledge. If called
22

23   upon as a witness, I could competently testify to the truth of each statement herein.

24          2.      I was unaware of any app published by Christopher Anthony (“Anthony”) until the

25   summer of 2018. At that time, I was made aware of the Facebook page for Anthony’s app, “Memoji-
26   Emoji Yourself.” A review of that Facebook page showed no activity related to the Anthony app
27
     since October 2014. A true and correct copy of the posts from the Memoji-Emoji Yourself Facebook
28
     page, last accessed on March 25, 2019, is attached hereto as Exhibit A.

      BONET DECLARATION IN SUPPORT OF SOCIAL TECH’S OPPOSITION TO CHRISTOPHER ANTHONY’S MOTION TO INTERVENE
                                             CASE NO. 18-CV-05945-VC
 1          3.      Social Tech was in contact with a developer consultant, Justin Grant (“Grant”), who

 2   was also in contact with Anthony. Based on the additional information Grant and Anthony provided
 3   to me regarding the small number of Anthony app downloads and the lack of updates to the Anthony
 4
     app, I decided that Anthony held no rights of value to Social Tech and did not make efforts to
 5
     purchase anything from Anthony.
 6

 7

 8   Executed on March 25, 2019.

 9                                                      ____________________________

10                                                      Samuel Bonet
11
                                                        President, Social Technologies LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      BONET DECLARATION IN SUPPORT OF SOCIAL TECH’S OPPOSITION TO CHRISTOPHER ANTHONY’S MOTION TO INTERVENE
                                             CASE NO. 18-CV-05945-VC
 1
                                      CERTIFICATE OF SERVICE
 2

 3           On March 25, 2019, I electronically filed the foregoing with the Clerk of the Court by

 4    using the CM/ECF system, which will send a notice of electronic filing to all persons registered

 5    for ECF. All copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1
 6
      have been so served.
 7

 8    Dated: March 25, 2019                        Pierce Bainbridge Beck Price & Hecht LLP

 9                                                 By: /s/ David L. Hecht
10                                                 David L. Hecht (pro hac vice)
                                                   Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     BONET DECLARATION IN SUPPORT OF SOCIAL TECH’S OPPOSITION TO CHRISTOPHER ANTHONY’S MOTION TO INTERVENE
                                            CASE NO. 18-CV-05945-VC
